DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to a USB source device to be coupled to a USB sink device, classified in H02M 3/33507.
II. Claim 14, drawn to a method of supplying power to a USB sink device from a USB source device, classified in H02M 3/33507, or possibly G06F 1/266

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process as claimed can be practiced with a materially different product.  The process as claimed in claim 14 does not recite any particular structures apart from the USB source and sink devices, the source controller, and the USB cable, presumably indicating that the method is not limited to those specific structure.  The product as claimed in claim 1 can be used in any number of materially different processes given that the functions of the controller circuit are not limited the steps recited in claim 14.  Additionally, claim 14 recites a number of functions that are not recited in claims 1-13, including a low power state, measuring available supply voltages, and validating the USB sink device.
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Different field of search due divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mark Valetti (Reg. No. 36,707) on March 21, 2022, a provisional election was made without traverse to prosecute the invention of Invention I, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office 14 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 5 and 11 are rejected because the claims recite features that conflict with the disclosure.  Claim 5 corresponds to the configuration of resistor divider network 130 of Fig. 2.  Claim 5 recites a first resistor having a first terminal and a second terminal coupled to a controller.  This description corresponds to the resistor 112c which couples to CTL1 of controller 120.  Claim 5 additionally recites a third resistor and fourth resistor, each having a terminal that connects to the second terminal.  However, this conflicts with Fig. 2, which shows no other connections to the claimed second terminal connecting to CTL1.  Based on the first terminal of the first resistor.  This corresponds to resistors 112a and 112b connecting to resistor 112c at node 117.  Claim 5 should be amended to conform with the description shown in Fig. 2.
Claim 11 corresponds to the configuration of resistor divider network 170 of Fig. 4.  Claim 11 recites a first transistor with a first control terminal coupled to the controller, i.e., transistor 180 coupling to CTL1 of the controller 120, and a second current terminal.  Claim 11 further recites a second transistor having a second current terminal coupled to the controller.  Although Fig. 4 shows a second transistor 182 coupling to CTL2, the figure shows that it is coupled via a control terminal rather than a current terminal.  This is reinforced by the first transistor already having a second current terminal.  Based on the context, the Examiner submits that the second transistor should be amended to recite a second control terminal that couples to the controller in conformity with Fig. 4.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-13 recite numerous instances of “the controller”.  For example, claim 1, lines 9 and 11 recite “the controller”.  Dependent claims likewise recite “the controller” in numerous 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Motoki, U.S. Patent Application Publication No. 2016/0308452, corresponds to the reference cited in the IDS filed by the Applicant on September 20, 2021.  In the IDS, the publication number was incorrectly entered, resulting in a null search result.  Based on the inventor’s name and publication, the ‘452 Motoki reference is believed to be the intended reference.
The following references are directed towards interface circuit for a USB host device that employ a controller circuit and a resistor divider:
Gofman et al., U.S. Patent Application Publication No. 2017/0205862,
Markel et al., U.S. Patent No. 9,170,914,
Chandbourne et al., U.S. Patent No. 8,736,227.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Tuesday to Friday and every other Monday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov